Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5 are pending.
	Claims 1 has been examined.
	Claims 2-4 are withdrawn from consideration as drawn to a non-elected invention and/or species.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/01/2021 is acknowledged.  The traversal is on the ground(s) that examining all of Applicant’s claimed inventions and/or species would not constitute a “serious burden”.  This is not found persuasive because there is in fact a burden. Applicant has claimed 5 different inventions, each having distinct compositions. The numerical possibilities that the claims encompass run into the millions. That is a serious burden. Further, each invention and/or species has a different classification and constitutes a different field of search. 
The requirement is still deemed proper and is therefore made FINAL.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babcock et al. WO 2016064645 (Babcock).

Claim 1:
Babcock teaches:
A composition comprising: abstract teaches a y-grade natural gas fluid;
 a mixture of nitrogen gas or carbon dioxide gas, [0002] teaches nitrogen and/or carbon dioxide gas;
Y- grade fluids mixture, [0002] teaches Y-grade natural gas liquid;
and a surfactant foaming agent; abstract teaches a foaming agent including a surfactant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES R NOLD/Examiner, Art Unit 3674